Terral, J.,
delivered the opinion of the court.
Ridgely Lodge, No. 23, I. O. O. F., owns a desirable lot in *355the town of Starkville, upon which it has erected a valuable two-story brick building. The first floor of said building is rented as a storehouse at about $400 per annum, and the second floor, o.r a part of it, is rented as a dental office. The lodge claims that this property is exempt from taxation under § 3744, code, which exempts all property, real or personal, belonging to any charitable society, used exclusively for the purposes of said society, and not for profit. The exemption cannot be maintained. It does not come within the letter of the act. The property is used for profit, and not for charity, and so cannot be exempt. It is said in argument that the income is used for charity, and that makes it the same in effect as if the property itself was used for charity. • But that is not the letter of the law, nor its spirit. A large part of the funds of the society is paid for sick and burial benefits to the members of the order, whether rich or poor, and tó this extent the funds are not used for charity; and the exemption could not be sustained even if the statute had exempted the property from taxation when the profits are used exclusively for charity. The property is subject to taxation. Association v. Leester, 28 N. J. L., 103; Trustees v. Bohler, 80 Ga., 159, s.c. 7 S. E., 633; Book Agents v. Hinton (Tenn.), 19 L. R. A., 289, and notes, s.c. 21 S. W., 321; Association v. Pelton, 36 Ohio St., 253; Morris v. Lone Star Chapter, 68 Tex., 698, s.c. 5 S. W., 519.

The decision of the chancellor is affirmed.